   Case 2:18-mj-00510-LRL Document 1 Filed 11/20/18 Page 1 of 3 PageID# 1

                                                                     filed
                    IN THE UNITED STATES DISTRICT COURT


                   FOR THE EASTERN DISTRICT OF VIRGINi;](|NOV 2 0 2018
                              NORFOLK DIVISION            I ci^mj:s:mmrmrdT
                                                                Nnppn,j'h;COURT
UNITED STATES OF AMERICA


      V.                                    Case No.
                                            Court Date: November 30, 2018
STEVE L. HINES



                             CRIMINAL INFORMATION


                                   COUNT ONE
                 (Misdemeanor)- Violation Notice No. 7668933

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about November 18, 2018, at Naval Station Norfolk, Virginia,

on lands acquired for the use of the United States and within the special

maritime and territorial jurisdiction thereof, in the Eastern District of

Virginia, the defendant, STEVE L. HINES, did unlawfully drive and operate a

motor vehicle while under the influence of alcohol and with a blood alcohol


level concentration of at least .08 grams per 210 liters of breath, but less

than .15 grams per 210 liters of breath, as indicated by a chemical test, to

wit: did have a blood alcohol concentration of .09 grams per 210 liters of

breath.


      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Sections 18.2-266 and 18.2-270.)

                                   COUNT TWO
                  (Misdemeanor)-Violation Notice No. 7668936

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about November 18, 2018, at Naval Station Norfolk, Virginia,

in the Eastern District of Virginia, the defendant, STEVE L. HINES, did

iinlawfully, knowingly, and intentionally possess marijuana, a Schedule I

controlled substance.


      (In violation of Title 21, United States Code, Section 844.)
   Case 2:18-mj-00510-LRL Document 1 Filed 11/20/18 Page 2 of 3 PageID# 2


                                 COUNT THREE
                                (Misdemeanor)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about November 18, 2018, at Naval Station Norfolk, Virginia,

on lands acquired for the use of the United States and within the special

maritime and territorial jurisdiction thereof, in the Eastern District of

Virginia, the defendant, STEVE L. HINES, did knowingly drive a motor vehicle

while his driver's license, learner's permit, or privilege to drive a motor

vehicle was suspended or revoked, ELEVENTH offense within ten (10) years, the

defendant having been previously convicted of driving while license revoked

in the Circuit Court for the City of Virginia Beach, Virginia on May 11,

2017, for an offense committed on July 20, 2016; in the Circuit Court for the

City of Norfolk, Virginia on February 28, 2017, for an offense committed on

August 3, 2016; in the General District Court for the City of Norfolk,

Virginia on September 29, 2016, for an offense committed on August 30, 2015;

in the General District Court for the City of Hampton, Virginia on August 22,

2016, for an offense committed on March 11, 2016; in the General District

Court for the City of Chesapeake, Virginia on August 9, 2016, for an offense

committed on April 7, 2016; in the General District Court for the City of

Chesapeake, Virginia on August 9, 2016, for an offense committed on July 25,

2015; in the General District Court for the City of Chesapeake, Virginia on

August 9, 2016, for an offense committed on November 8, 2015; in the General

District Court for the City of Chesapeake, Virginia on January 8, 2016, for

an offense committed on August 17, 2015; in the General District Court for

the City of Chesapeake, Virginia on June 30, 2015, for an offense committed

on November 20, 2014; and, in the General District Court for the City of

Chesapeake, Virginia on February 11, 2014, for an offense committed on

December 9, 2013.

      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 46.2-301.)
   Case 2:18-mj-00510-LRL Document 1 Filed 11/20/18 Page 3 of 3 PageID# 3


                                     COUNT FOUR
                                    (Misdemeanor)

            THE UNITED STATES ATTORNEY CHARGES:


      That on or about November 18, 2018, at Naval Station Norfolk, Virginia,

on lands acquired for the use of the United States and within the special

maritime and territorial jurisdiction thereof, in the Eastern District of

Virginia, the defendant, STEVE L. HINES, did unlawfully consume an alcoholic

beverage while operating a motor vehicle upon a public highway.

      (In violation of Title 18, United States Code, Sections 7 and      13,
assimilating Code of Virginia Section 18.2-323.1)


                                      Respectfully submitted,

                                      G. Zachary Terwilliger
                                      United States Attorney


                              By:            1 CL
                                       Tames T. Cole
                                      Special Assistant U.S. Attorney
                                      Office of the U.S. Attorney
                                      101 West Main Street, Suite 8000
                                      Norfolk, VA 23510
                                      Ph: (757) 441-6712
                                      Fax:(757) 441-3205
                                      James.ColeOusdoj.gov




                            CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.


                                             I Oe
                                        imes T. Cole
                                      Special Assistant U.S. Attorney
                                      U.S. Attorney's Office
                                      101 West Main Street, Suite 8000
                                      Norfolk, VA 23510
                                      Ph: (757) 441-6712
                                      Fax: (757) 441-3205
                                      James.ColeOusdoj.gov


                                      'i0    |\l
                                      Date
